NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1

                                                                                        T
                     United States Court of Appeals                                     o

                                     For the Seventh Circuit                            b
                                                                                        e
                                     Chicago, Illinois 60604
                                                                                        c
                                 Submitted November 17, 2010*                           i
                                  Decided November 19, 2010                             t
                                                                                        e
                                                                                        d
                                               Before
                                                                                        o
                                FRANK H. EASTERBROOK, Chief Judge                       n
                                                                                        l
                                                                                        y
                                WILLIAM J. BAUER, Circuit Judge
                                                                                        i
                                TERENCE T. EVANS, Circuit Judge                         n
                                                                                     a
                                                                                     c
No. 10-2856                                                                          c
                                                                                     o
                                                                 Appeal from the United
UNITED STATES OF AMERICA,                                                            r
                                                                 States District Court for the
      Plaintiff-Appellee,                                        Western District of d
                                                                                     a
                                                                 Wisconsin.          n
                v.                                                                   c
                                                                 No. 08-CR-39-BBC-01 e
MARCUS L. WELTON,                                                Barbara B. Crabb, Judge.
                                                                                     w
     Defendant-Appellant.                                                            i
                                                                                     t
                                                                                     h
                                                Order
                                                                                       F
        Our most recent decision in this criminal prosecution remanded to the district e
                                                                                       d
court for reconsideration in light of United States v. Corner, 598 F.3d 411 (7th Cir. 2010)
                                                                                       .
(en banc).
                                                                                       R
        On remand, the district judge reduced Welton’s sentence from 188 to 151        .
months’ imprisonment, adjusting for the crack-powder ratio in the Sentencing
                                                                                       A
                                                                                       p
                                                                                       p
                                                                                       .
* This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).                                                          P
                                                                                        .
                                                                                        3
                                                                                        2
                                                                                        .
                                                                                        1
                                                                                        N
                                                                                        o
No. 10-2856                                                                   Page 2

Guidelines. Welton has taken another appeal. His lawyer has filed an Anders brief,
observing that the district court carried out this court’s instructions and that the
reduced sentence cannot plausibly be contested as unreasonably high. Welton was
notified of counsel’s position but has not used his opportunity, see Circuit Rule 51, to
respond.

       Counsel’s evaluation of the appeal is accurate. The only issue is how (if at all) to
adjust the sentence in light of the discretion recognized by Corner. The district judge
used that discretion, and an attack on the 151-month term would be frivolous.
Counsel’s motion to withdraw is granted, and the appeal is dismissed as frivolous.